Exhibit 10.1

AMENDMENT NO. 2

TO CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT

THIS AMENDMENT NO. 2 TO CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT (this
“Amendment”) is made and dated as of March 31, 2006 by and between Diedrich
Coffee, Inc., a Delaware corporation (the “Company”), and Sequoia Enterprises,
L.P. (the “Lender”).

WHEREAS, pursuant to that certain Contingent Convertible Note Purchase Agreement
dated as of May 10, 2004 by and between the Company and the Lender (as amended,
extended and replaced from time to time, the “Note Purchase Agreement,” and with
capitalized terms used herein and not otherwise defined used with the meanings
given such terms in the Note Purchase Agreement), the Lender agreed to loan
money to the Company on the terms and subject to the conditions set forth
therein.

WHEREAS, the Company has requested the Lender to amend the Note Purchase
Agreement in certain respects and the Lender has agreed to do so on the terms
and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Waiver of Default; Amendment of Covenant.

(a) The Lender and the Company agree that the Company’s existing default under
the Note Purchase Agreement due to the Company’s failure to comply with the
“Minimum EBITDA” covenant set forth in Section 9.5 of the Note Purchase
Agreement for the reporting period ending March 8, 2006 is hereby waived. It is
understood by the parties hereto, however, that such waiver does not constitute
a waiver of any other provision or term of the Note Purchase Agreement or any
related document, nor an agreement to waive any covenant or other provision or
term of the Note Purchase Agreement or any related document in the future.

(b) The parties hereto agree that the Minimum EBITDA covenant shall be deleted
and that Section 9.5 shall be amended and restated as follows: “Reserved.”

2. Issuance of Warrants.

(a) To reflect the agreement of the parties hereto to modify the time at which
Warrants will be issued under the Note Purchase Agreement, Section 2.2(a) of the
Note Purchase Agreement is hereby amended and restated as follows:

Until such time as the aggregate principal amount of all Notes repaid shall
equal the Loan Amount, upon a Change of Control of the Company, the Company
shall issue a Warrant for all principal on repaid Notes with respect to which a
Warrant has not been issued as of the date of such Change of Control.



--------------------------------------------------------------------------------

(b) To reflect the agreement of the parties hereto to modify the time at which
Warrants will be issued under the Note Purchase Agreement, Section 8 of the Form
of Convertible Promissory Note attached as Exhibit A to the Note Purchase
Agreement (the “Form of Note”) is hereby amended and restated as follows:

Issuance of Warrants. Until such time as the aggregate principal amount of all
Notes issued under the Agreement and repaid shall equal $5,000,000, upon a
Change of Control of the Company, the Company shall issue Lender warrants to
purchase shares of Common Stock, as set forth in Section 2.2 of the Agreement
(including adjustment as set forth in Section 2.2(c)). For federal income tax
purposes the amount of the issue price allocated to each Warrant to be issued is
One Dollar and Fifty Cents ($1.50) per $1,000 principal amount repaid, which
shall be the value ascribed to each Warrant by the Company and Lender for all
purposes, including the preparation of tax returns and the preparation of the
financial statements of the Company.

3. Interest Rate.

(a) To reflect the agreement of the parties hereto to modify the applicable
interest rate with respect to the Outstanding Balance of each Note, Section 3.2
of the Note Purchase Agreement is hereby amended and restated as follows:

Interest. Interest shall accrue from the date such Note is issued on the
Outstanding Balance on each Note at the one-month, two-month or three-month,
whichever period is closest to the remaining days in the calendar quarter, LIBOR
Rate in effect on the date of issuance plus 5.30% per annum. The interest rate
will be reset on the first day of each calendar quarter to the three-month LIBOR
Rate then in effect plus 5.30% per annum. Interest shall be calculated on the
basis of a 360 day year and actual days elapsed. Interest shall be payable in
arrears.

(b) To reflect the agreement of the parties hereto to modify the applicable
interest rate with respect to the Outstanding Balance of each Note, Section 2(a)
of the Form of Note is hereby amended and restated as follows:

Rate. Interest shall be computed daily on the Outstanding Balance of this Note
at the Note Rate. The “Note Rate” shall equal the one-month, two-month or
three-month, whichever period is closest to the remaining days in the calendar
quarter, LIBOR Rate in effect on the date of issuance plus 5.30% per annum. The
interest rate will be reset on the first day of each calendar quarter to the
three-month LIBOR Rate then in effect plus 5.30% per annum. Interest shall be
calculated on the basis of a 360 day year and actual days elapsed. Interest
shall be payable in arrears.

4. Expiration Date of Outstanding Warrants.

(a) To reflect the agreement of the parties hereto to modify the expiration date
applicable to currently outstanding warrants issued pursuant to the Note
Purchase Agreement, the term “Expiration Date” in such warrants is hereby
amended to mean May 10, 2009.

 

2



--------------------------------------------------------------------------------

(b) To reflect the agreement of the parties hereto to modify the expiration date
applicable to warrants to be issued in the future pursuant to the Note Purchase
Agreement, the definition of “Expiration Date” in the Form of Warrant attached
as Exhibit B to the Note Purchase Agreement is hereby amended to mean May 10,
2009.

5. No Other Amendments. Except as expressly amended hereby, the Note Purchase
Agreement shall remain in full force and effect as written.

6. Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of California without regard
to provisions regarding conflicts of laws.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.
Signatures transmitted by facsimile or e-mail shall constitute original
signatures.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

DIEDRICH COFFEE, INC.

By:

 

/s/ Stephen V. Coffey

 

Stephen V. Coffey

 

Chief Executive Officer

By:

 

/s/ Sean M. McCarthy

 

Sean M. McCarthy

 

Chief Financial Officer

SEQUOIA ENTERPRISES, L.P.

By:

 

/s/ Paul C. Heeschen

 

Paul C. Heeschen

 

General Partner